Citation Nr: 1146842	
Decision Date: 12/22/11    Archive Date: 12/29/11

DOCKET NO.  06-25 062A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for a lower back disorder.


REPRESENTATION

Veteran represented by:	Dennis L. Peterson, Attorney at Law


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

N. L. Northcutt, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from August 1972 to August 1975.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  

The Veteran testified at a hearing before the undersigned Veterans Law Judge in September 2008.  A transcript of those proceedings has been associated with the Veteran's claims file.

By way of background, the Board initially denied the Veteran's service connection claim for a lower back disorder in a decision issued in April 2009, and the Veteran subsequently appealed the denial of this claim to the United States Court of Appeals for Veterans Claims (Court).  Thereafter, the Court vacated the Board's decision and granted a Joint Motion for Remand (Joint Motion) in an Order issued in September 2010.  The Board remanded the Veteran's claim in February 2011 in compliance with the mandates of the Joint Motion.  After substantial completion of the remand directives, the claim was readjudicated, as reflected by an August 2011 supplemental statement of the case.  Because the benefit sought remains denied, the claim has now been returned to the Board for further appellate review.


FINDINGS OF FACT

1.  While the Veteran sought treatment for lower back pain during service, his contention that he experienced lower back pain continually since service is not credible.

2.  The first post-service treatment of record reflecting the Veteran's complaint of experiencing lower back pain is in 2004, almost 30 years after service.

3.  A probative 2011 VA medical opinion fails to relate the Veteran's current lower back disorder to service.


CONCLUSION OF LAW

The criteria for service connection for a lower back disorder have not been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The VA has a duty to provide notification to the Veteran with to respect establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159(b).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  Pelegrini v. Principi, 18 Vet. App. 112, 120-121 (2004).  This notice should be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the Court held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  

VA's notice requirements were satisfied by letters issued in July 2005, February 2006, and March 2006, prior to the initial adjudication his claim.  These letters advised the Veteran of the information VA would obtain, the information he was responsible for obtaining, the criteria for establishing service connection, and how VA determines both effective dates and disability ratings.  

Regarding VA's duty to assist, the Veteran's service, private, and VA treatment records have been obtained, including the available VA treatment records identified in the parties' Joint Motion.  In that regard, the Veteran's 1978 VA treatment records related to his pilonidal cyst excision are of record; however, VA's effort to obtain other VA treatment records from 1975 through 1978 have been unsuccessful, as VA has received negative responses to records request submitted to the identified VA medical facilities.  Moreover, the Veteran clarified that the reference in his private treatment records to a 1989 back surgery was erroneous; thus, no efforts have been undertaken to obtain related treatment records.

The Veteran also testified at a Board hearing before the undersigned Veterans Law Judge, and the Veteran was afforded two relevant VA examinations and related medical opinions addressing the etiology of his lower back disorder.  To the extent that the parties to the Joint Motion agreed that the 2006 VA medical opinion was insufficient in that it failed to reference the Veteran's in-service back treatment (and rather relied on the chronology provided by the Veteran during the examination), the Board finds that the 2011 VA medical opinion is sufficient for VA adjudicatory purposes, as the opinion includes consideration of the relevant lay and medical evidence of record and is supported by a sufficient rationale.

For the foregoing reasons, the Board concludes that all reasonable efforts were made by the VA to obtain evidence necessary to substantiate the Veteran's claim.  As VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.

Service Connection

The Veteran contends that his currently-diagnosed lower back disorder is related to back trauma he incurred during service, thereby entitling him to service connection.  

In seeking VA disability compensation, a veteran generally seeks to establish that a current disability results from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110.  "Service connection" basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 C.F.R. § 3.303 (2011). 

Establishing direct service connection generally requires (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Hickson, 12 Vet. App. at 253; 38 C.F.R. § 3.303(a) (2011).

The Veteran currently contends that his current lower back disability is the result of in-service back traumas, including a 1973 back trauma incurred when he struck his back on a steel plate, a 1974 straining injury, and a 1975 in-service motor vehicle accident that occurred when he was performing security guard duties and was struck by a vehicle.  

The Veteran's service treatment records reflect that he reported experiencing lower back pain in January and October 1973 and was diagnosed with a back strain in April 1974.  Additional medical records reflect that the Veteran was struck by a vehicle in June 1975 and sustained a shoulder injury at that time.  However, the Veteran did not report any back pain or a back injury related to his accident, and there are no subsequent service treatment records reflecting the Veteran's complaints of back pain.  At separation, the Veteran affirmed having had recurrent back pain while in service, as reflected by the instances of back treatment outlined above; however, the Veteran's separation physical examination report notes that the Veteran's spine and other musculoskeletal system were found to be normal.

The Veteran's post-service treatment records include 1978 VA treatment records related to the Veteran's pilonidal cyst excision (a cyst located in the area of the tailbone).  These records fail to reflect any reports of back pain, but rather refer to buttock pain in the area of the excised cyst.  Furthermore, on post-operative examination, the Veteran was noted to have no radicular symptoms or pain on palpation to the lumbar area.  Rather, the treatment of record fails to reflect Veteran's report of experiencing back pain or any back-related treatment until 2004, at which time the Veteran received a lumbar/sacral epidural steroid injection for pain management.  Later treatment records reflect that the Veteran had back surgery in April 2005 to correct his spinal stenosis.  

The Veteran underwent a VA joint examination in March 2006, during which he reported that he began experiencing back pain after his 1978 pilonidal cyst surgical excision.  He also hypothesized that his current back condition could be related to an in-service motor vehicle accident, during which he was struck by a motor vehicle and injured his shoulder.  The Veteran also reported post-service employment in the produce section of a grocery store from 1979 to 1992 with intermittent episodes of back pain.  He also reported that before his 2005 back surgery, he weighed approximately 400 pounds, but that he had lost weight after his surgery and weighed 350 pounds at the time of the examination.

The examiner observed the Veteran's posture and noted an anterior pelvic tilt, very significant abdominal protuberance, weak abdominal musculature, and excessive lumbar lordosis.  Additionally, x-rays of the lumbar spine revealed degenerative changes of the lower lumbar spine and post-operative changes.  The examiner diagnosed the Veteran with chronic lumbosacral strain due to very excessive weight and postural abnormalities, which have resulted in progressive degenerative changes of the lumbar spine, requiring laminectomy and single segment fusion.  The examiner noted that at the time of the examination, the Veteran did not report any post-service back pain until 1978, and the Veteran's reports of subsequent back pain were during his employment in the produce section at a grocery store, a job requiring repetitive lifting.  Accordingly, the examiner concluded that it was reasonable to relate the Veteran's back disability to his excessive weight and postural abnormalities, and not to any incidents of back pain in service.  (The Veteran's post-service treatment records reflect that the Veteran is currently characterized as morbidly obese, with a body mass index over 50, and that the first notations of obesity are reflected in 1978 treatment records.)

As referenced above, the Board predicated its initial denial of the Veteran's service connection claim in part on this VA medical opinion, which in turned was determined to be insufficient by the parties to the Joint Motion.  The parties found that the examiner erroneously failed to consider the Veteran's in-service treatment for back pain, instead relying on the Veteran's reported chronology of back symptomatology.  Accordingly, the Veteran was afforded a new VA examination in April 2011.  During this examination, the Veteran again reported first experiencing chronic back pain after undergoing his pilonidal cyst excision in 1978.  The Veteran also reported experiencing several episodes of back pain during service, once in 1973 after striking his low back on a steel plate, once in 1974 after straining his back when moving some research cages, and again in 1975 when he was involved in a motor vehicle accident.  He described each incident of back pain as having resolved in service.  The examiner reviewed the Veteran's claims file and noted the Veteran's treatment for lumbar pain in 1973 and thoracic pain in 1974, as well as his treatment related to his 1975 motor vehicle accident, which note only a left shoulder injury and fail to reference any back pain.  

After conducting  a physical examination of the Veteran and reviewing relevant radiological studies, the examiner failed to relate the Veteran's current lower back disorder to service.  In support of this medical opinion, the examiner concluded that neither the Veteran's service treatment records nor his reported in-service symptomatology suggested that the Veteran's in-service back pain was anything other than self-limited muscular-strain, with one episode involving the lower back and one episode involving the mid-thoracic area.  The examiner further noted the absence of any documentation of in-service back trauma, including in the numerous treatment records related to the Veteran's motor vehicle accident and subsequent physical therapy, nor any neurological symptoms or persistent back pain preventing the Veteran from performing his usual military duties.

After reviewing the evidence of record, the Board does not find that a basis for granting service connection for a lower back disorder has been presented.

At the outset of this analysis, the Board notes its conclusion that the Veteran is not a  credible historian.  Prior to filing the instant service connection claim after his 2005 back surgery, the Veteran had not reported experiencing any service-related back pain, nor any post-service back pain prior to 2004, including when filing previous VA compensation claims or when seeking medical treatment for other maladies.  Specifically, when filing compensation claims received in 1976 and 1994, the Veteran did not allege a service-connected back disorder, and in statements received in 1976, 1994, and 1998, the Veteran referenced only a left shoulder disorder (not a back disorder) resulting from his 1975 in-service motor vehicle accident.  However, during his 2006 VA examination and 2008 Board hearing, the Veteran reported that his back pain began after his post-service 1978 pilonidal cyst excision, and in 2009 VA treatment records and a 2011 submitted statement, the Veteran reported experiencing back pain after his 1975 in-service motor vehicle accident and continuously thereafter.  The assertion the Veteran would have chronic back problems at these earlier occasions, but fail to mention them is not plausible.  In view of that, his currently reported in-service and post-service back symptomatology should be afforded little probative weight.  See Cromer v. Nicholson, 19 Vet. App. 215 (2005) (finding a history, provided by a veteran, that had varied over time was not credible).  

Furthermore, it appears that the 2011 VA examiner also determined that the Veteran's reports of in-service back injuries were not credible when determining that the Veteran did not experience any back trauma in service.  The examiner's implicit credibility determination is supported by the Veteran's service treatment records, which belie the Veteran's reports of experiencing back trauma in service.  In that regard, the Board notes that while the Veteran reported during this examination that in 1973 he slipped and struck his back on a steel plate, the two 1973 service treatment records reflecting the Veteran's back treatment fail to reference any back trauma.  Additionally, a 1974 service treatment record reflecting treatment for back pain notes that there was no history of back trauma.  

Moreover, the Board finds that the 2011 VA medical opinion should be afforded great probative weight, as it was rendered after an accurate review of the Veteran's claims file and is supported by a detailed rationale.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000) (holding that among the factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion).   This negative nexus medical opinion is also consistent with the evidence of record that first reflects back treatment in 2004, almost 30 years after the Veteran's discharge from service.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd 230 F.3d 1330 (Fed. Cir. 2000) (holding that service connection may be rebutted by the absence of medical treatment for the claimed condition for many years after service).  

In sum, given the Board's finding that the Veteran is not a credible historian, the medical evidence of record first reflecting the Veteran's treatment for back pain many years after service, and the probative 2011 VA medical opinion failing to link the Veteran's current back disorder to service, the Board concludes that a basis for granting service connection for a lower back disorder has not been presented.  Accordingly, the Veteran's appeal is denied.


ORDER

Service connection for a lower back disorder is denied.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


